DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2021 has been entered.


Application Status
Applicants’ amendment received September 20, 2021 amending claim 34 and adding new claims 51 and 52 is acknowledged.  Accordingly, claims 34-40, 43-46, 48, 51 and 52 are currently pending and under examination.


 Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-40, 43-46, 48, 51 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 34 recites “comparing the gene expression profile to one of (1) a normalized expression level based on expression of a marker gene or (b) a relative expression level based on expression of a marker gene” in lines 11-13.  It is not clear what “a marker gene” consists of.  The specification does not give a special definition of “marker gene”, but does refer to “biomarker genes” ([0113]).  “Biomarker” is defined in the specification as a collection of biomolecules in Tables 1-19 ([0017]).  Tables 1-19 contain genes or probe sets that have differential expression in myocarditis and other conditions.  Thus, in this context a marker gene could mean just one gene from the list in Tables 1-19 or multiple genes that make up a biomarker.  Because some of the biomolecules in Tables 1-19 are not genes, but probe sets, it is not clear if the DNA sequences associated with those probe sets would be included in “marker gene”.  Furthermore, it is not clear if “marker gene” is referring to one of the genes in the gene expression profile, all of the genes in the gene expression profile, or some other gene.  It is also not clear how a “profile” of gene expression containing expression data for many genes can be compared to the expression of one marker gene.  

Claim 34 also recites “wherein the patient is identified as having myocarditis when expression of genes in the gene expression profile exceeds expression of the marker gene” in lines 14-15.  It is not clear whether “genes” is referring to just two genes, more than two genes, or all the genes in the expression profile.  This ambiguity makes the identification step indefinite as one skilled in the art would not know how many genes must have increased expression over the marker gene in order for the patient to be identified as having myocarditis.

The recitation of “exceeds expression of the marker gene” in claim 34 is also indefinite because the claim refers to different types of expression.  It is not clear if the expression of the genes in the profile must exceed the normalized expression of the marker gene, the relative expression of the marker gene or some other expression measurement like absolute expression of the marker gene.

Claim 51 contains the trademark/trade name Affymetrix.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe genes that are part of a gene expression profile and, accordingly, the identification/description is indefinite.

Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.


Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-40, 43-46, 48, 51 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

MPEP 2163.II.A3.(a).(i) states, “whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is 
For claims drawn to a genus, MPEP 2163.II.A3.(a).(ii) states, “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species” where “representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”  

The claims recite a method of treating a patient with myocarditis comprising 1) obtaining an endomyocardial biopsy sample from the patient, 2) measuring the expression of a set of genes in the sample, 3) creating a patient-gene expression profile, 4) comparing the patient-gene expression profile to either a “normalized expression level based on expression of a marker gene” or “a relative expression level based on expression of a marker gene”, 5) identifying a patient as having myocarditis “when expression of genes in the gene expression profile exceeds expression of the marker gene” and 6) treating the patient identified as having myocarditis with an anti -inflammatory cytokine, an anti-viral agent, a Ca-channel blocker, or immunoabsorption.  The claims recite "wherein the gene expression profile comprises of the expression of the set of genes: FLJ77644, TMEM106A; C15orf40, KRT78, ITGB2, RPS24, LCE1E, HERC6, SEC24D, NOTCH2, ADCY7, GLIPR1, SLBP, MSI1, SLC35A3, SWAP70, NEK3, LOC100131317, POU4F1, PICALM, MEGF9, hCG199s9s7, HLA­DQB1/2, HLA-DRB1/2/3/4/5, ACOX1, HLA-DQA1, MUCSAC, PTPLAD1, CHFR, SULT4A1, HRH3, TMOD3, DGAT2, PQLC3, MGC21874, CCNYL1, RILPL2, RFFL, TBCD, ST8SIA4, DPF1, KLK15, STX4, LOC440836, MGATSB, SEC24A, N4BP1, SIGLEC1, and C19orf66", which refers to an open set of 48 genes, indicating the expression profile could contain expression levels 
	Regarding step 3, creating a patient-gene expression profile, the set of genes is open.  One reasonable interpretation is the set of genes is limited to just the 48 genes.  The specification does not describe a single reduction to practice in which a set of genes that comprises only the claimed set of 48 genes was used to diagnose a patient as having myocarditis.  The specification does describe "Transcriptomic diagnostic biomarker for detection of patients with myocarditis: 62 genes" (see [0175]). However, the claims do not require this entire set of 62 genes.  Although the set of genes in claim 34 can include additional genes, the identities of those genes are not indicated.  The specification indicates a minimum of four genes from the 62 genes in Table 14 would be diagnostic.  However, the specification is silent whether any four genes from the set in claim 34 are predicative or whether a specific gene must be included.  Indeed, one of the markers that was identified as a “top classifier” EST 1556507 ([0155]) is not included in the list of genes in claim 34.  Therefore, one skilled in the art could not predict whether a gene expression profile missing EST 1556507 could be used to accurately identify a patient with myocarditis.   
One skilled in the art could not predict whether a gene expression profile that includes fewer or more than the genes listed Table 14 could be used to accurately predict whether a patient has myocarditis.  As detailed in the previous office action and briefly summarized here, Hosmer explains logistic regression models involve functional relationships between the variables in the model (Hosmer et al., (1991) American Journal of Public Health, 81(12):1630-1635).  In this case the “variables” are the genes included in the gene expression profile.  Hosmer teaches that as each new variable is added to a given logistic regression model, the coefficients of the model need to be adjusted in response to the presence of the additional variable. Hosmer's teachings also indicate that the identity of each variable is of critical importance because different variables will vary in their strength of association to the 
Regarding steps 4 and 5, one interpretation of “comparing the gene expression profile” to either (a) or (b) is comparing the expression of each gene within the profile to the normalized or relative expression of that same gene in a subject that does not have myocarditis.  Regarding this interpretation, the specification teaches that microarray data (i.e. absolute expression data) was normalized with Robust Multiarray Average (RMA) ([0140]) and then analyzed to identify differentially expressed genes.  The specification also teaches gene expression can be normalized to a housekeeping gene such as actin (0092]).  However, the claims do not recite a step of normalizing the expression of genes in the profile before comparing it to a normalized expression level of a marker gene.  It is unpredictable how one skilled in the art would identify someone with myocarditis by comparing the absolute expression of genes in one sample to normalized expression of genes of another sample. 
The specification also teaches that to determine the relative expression of a marker gene, the mean level of expression of the gene is first calculated from a large number of samples to use as a baseline, and then the absolute expression of the gene from a sample is divided by the mean expression level ([0093]).  Again, the claims do not recite a step of dividing the absolute expression levels of genes in the sample by a mean expression level before comparing it to the relative expression level of a marker gene.  Thus, it would be unpredictable how one skilled in the art would identify someone with myocarditis by comparing the absolute expression of genes in one sample to the relative expression of genes of another sample. 

Even considering the set of all 62 genes described in the specification in Table 14, the specification as a whole still does not adequately describe identifying a patient as having myocarditis when expression of genes in the gene expression profile exceeds expression of a marker gene in a patient without myocarditis, in part because the specification does not adequately describe the gene expression levels of such genes in patients with and without myocarditis.  Ruppert teaches performing gene expression profiling of patients diagnosed with myocarditis and illustrates that there was a high degree of variation in the same genes from patients having the same diagnosis of myocarditis (Ruppert et al. (2012) Herz, 37:619-626; see figure 2).  Thus, one skilled in the art could not predict whether an increase in expression of all 62 genes in Table 1 or a subset of them could reliably be used to diagnose a patient with myocarditis.
The specification also teaches that at least two of the genes recited in claim 34 (e.g. LCE1E and HERC6) are listed in Table 2 have decreased expression levels in patients with myocarditis.  Thus, Applicants have not reduced to practice a reasonably interpreted embodiment where all genes recited 
Finally, the specification lists genes that that had the highest fold change between lymphocytic myocarditis and IDCM as measured by real time RT-PCR ([0158], Table 17).  Four out of the top six genes with the highest fold change (i.e. upregulated in myocarditis) are not listed in claims 34 or 51, or listed in in Table 14, indicating they were not predictive of myocarditis using the biostatistical methods and classification systems detailed in the specification.  This exemplifies the general state of the art that gene expression levels vary depending on the method of analysis.  Dallas teaches that although the correlation of between microarray data and RT-PCR was “generally strong”, they also found that ~ 15% of genes had very poor correlations between microarray and RT-PCR expression levels (Dallas et al., BMC Genomics (2005), 6(59):1-10; Abstract).  The specification does not give any guidance on how to rectify differences in expression level data measured by microarray and RT-PCR.  The specification does give two examples of “top classifiers” from the microarray data that were not detected by RT-PCR, KRT78 and POU4F1 ([0158]).  However, the specification fails to instruct how to use such a discrepancy in the identification of a patient with myocarditis.
Accordingly, because the specification does not describe a working example of diagnosing a patient with myocarditis where just two genes or all the genes in claim 34 or 51 have increased gene expression, or a disclosure of measured gene expression levels detected in myocarditis, or guidance for how to apply data where genes have decreased gene expression, or a disclosure of comparing absolute expression data to normalized or relative expression data, or guidance on how the inclusion of additional genes to the claim set that have increased or decreased gene expression may influence the 

Claim 51 also recites “genes with Affymetrix identification nos. 1565830_at, 1565662_at, 239463_at, 243819_at, 242383_at, 1558605_at, 236404_at, 242563_at, 217322_x_at, and 217054_at.”  However, the claim is directed to a “set of genes”.  As such the name or structure (i.e. sequence) of the gene or locus constitutes essential matter.  The Affymetrix identification numbers are not genes and do not adequately describe the identity or structure of any gene.  Furthermore, the specification does not indicate the identity of the genes with the above identification numbers or the sequence of the cDNA that would hybridize to the probes.  The specification indicates “The Affymetrix GENECHIPTM system is a commercially available microarray system” ([0077]).  However, 37 CFR 1.57(c) indicates that essential matter may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference.  The specification does not explicitly incorporate by reference any patent, application or publication containing the Affymetrix identification numbers and corresponding gene name or structure.  For these reasons, the specification does not adequately describe the subject matter essential to claim 51.

	
Response to Arguments
The current rejection of the claims under 35 USC 112(a) for lacking adequate written description is applicable to the current claims.  Applicant's argument that the amendment to claim 34 and new claim 51 has overcome the previous rejection under 35 USC 112 (a) for lacking adequate written description has been fully considered but is not persuasive because it is not directed to the current written description of the current claims.  Applicant’s argument that Affymetrix gene identifiers is sufficient to satisfy the written description requirement because they are “well-established, readily available and well known to persons of skill in the art” (page 6, paragraph 1) is also not persuasive because 37 CFR 1.57 requires that essential matter (i.e. the gene name or structure) be described either explicitly or by incorporation by reference to a patent, application or publication, none of which is provided for in the specification or original disclosure.


Claims 34-40, 43-46, 48, 51 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
MPEP 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112a, as lacking adequate written description". According to MPEP § 2163.I.B, "While there is no in haec verba Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117".

In the instantly rejected claim 34, the new limitation of “a normalized expression level based on expression of a marker gene” appears to represent new matter.  No specific basis for this limitation was identified in the specification, nor did a review of the specification by the examiner find any basis for the limitation.  Although the specification indicates that “expression levels are normalized by connecting the absolute expression level of a marker by comparing its expression to the expression of a gene that is not a marker, e.g., a housekeeping gene that is constitutively expressed” ([0092]), this is different than “normalized expression level based on expression of a marker gene”.  Since no basis has been identified, claim 34 and all dependent claims (35-40, 43-46, 48, 51 and 52) are rejected as incorporating new matter.

In the instantly rejected claim 51, the new limitation of genes "LINCO1138, LINC01210, ASPH and DYNC1I2" appears to represent new matter.  No specific basis for this limitation was identified in the specification, nor did a review of the specification by the examiner find any basis for the limitation.  Although Applicants refer to Table 14 in their Remarks filed September 29, 2021 as support for claim 51, the genes LINCO1138, LINC01210, ASPH and DYNC1I2 do not appear in Table 14.  As recited above in “Response to Arguments” reference to Affymetrix identifiers is not sufficient because 37 CFR 1.57 requires that essential matter (i.e. the gene name or structure) be 


Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636